Case: 7:08-cr-00029-KKC-EBA Doc #: 147 Filed: 02/11/21 Page: 1 of 6 - Page ID#: 440




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  PIKEVILLE

 UNITED STATES OF AMERICA,                         CRIMINAL NO. 7:08-29-KKC-EBA-2
       Plaintiff,

 v.                                                      OPINION AND ORDER

 TONY RAY HERALD,
       Defendant.


                                        ** ** ** ** **

        This matter is before the Court on Defendant Tony Ray Herald’s motions requesting

 that the Court order his release from prison and for the appointment of counsel. (DE 144.)

 On August 17, 2009, Herald pleaded guilty to two counts of the use, carry, and brandish of a

 firearm in relation to a drug trafficking crime. (DE 73 ¶ 1.) Judge Thapar sentenced Herald

 to 192 months of imprisonment on August 17, 2009. (DE 76 at 2.) His projected release date

 is August 18, 2022. He is currently incarcerated at FCI Danbury. This action was assigned

 to the undersigned after Judge Thapar was confirmed as a judge for the Sixth Circuit Court

 of Appeals.

        Harold now moves the Court to modify his sentence under 18 U.S.C. § 3582(c)(1)(A),

 which provides for what is commonly referred to as “compassionate release.” He states that

 he is obese and has high blood pressure. He asserts that he would be in grave danger if he

 contracts COVID-19 because he is highly vulnerable to the virus. Harold also argues that

 the prison has not implemented adequate measures to best ensure that inmates are not

 infected with COVID-19. Harold also seemingly moves for the appointment of counsel. For

 the following reasons, both motions (DE 144) are denied.




                                              1
Case: 7:08-cr-00029-KKC-EBA Doc #: 147 Filed: 02/11/21 Page: 2 of 6 - Page ID#: 441




                                                I.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could

 not grant a motion for compassionate release unless the director of the Bureau of Prisons

 (“BOP”) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2002). The First Step Act amended

 § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed by the

 defendant himself “after the defendant has fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier . . . ” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec.

 21, 2018). The Sixth Circuit has determined that the occurrence of one of the two events

 mentioned in the statute is a “mandatory condition” to the Court granting compassionate

 release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government

 “properly invoke[s]” the condition, the Court must enforce it.      Id. at 834 (citation and

 quotation marks omitted). Here, the government concedes that Herald has exhausted all

 administrative remedies required. (DE 146 at 2.) Therefore, the Court has authority to

 consider Herald’s request for compassionate release.

                                             II.

        The compassionate release statute permits this Court to “reduce the term of

 imprisonment” and “impose a term of probation or supervised release with or without

 conditions that does not exceed the unserved portion of the original term of imprisonment.”

 18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

 the Court may grant this relief only if it finds that “extraordinary and compelling reasons

 warrant such a reduction,” and the “reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).



                                               2
Case: 7:08-cr-00029-KKC-EBA Doc #: 147 Filed: 02/11/21 Page: 3 of 6 - Page ID#: 442




        The statute does not define what it means to be “extraordinary and compelling.” The

 commentary to the policy statement by the Sentencing Commission applicable to Section

 3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

 the policy statement applies only to motions filed by the BOP and does not apply when a

 defendant moves for compassionate release on his own behalf. United States v. Jones, 980

 F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

 by the reasons enumerated in § 1B1.13’s application note. See id.; United States v. Elias, 984

 F.3d 516, 519 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

 2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

 a court may exercise its “full discretion” to determine whether the defendant has

 demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

 F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

        For purposes of this motion, the Court will assume that Herald’s health conditions

 amidst the COVID-19 pandemic in a prison setting present extraordinary and compelling

 circumstances that would warrant a sentence reduction. Even assuming, however, that

 extraordinary and compelling circumstances do exist that warrant a sentence reduction, the

 Court must still consider whether “the factors set forth in section 3553(a) to the extent that

 they are applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A);

 Jones, 980 F.3d at 1107-1108. These factors include:

        (1) the nature and circumstances of the offense and the history and
            characteristics of the defendant;

        (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the
                   law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner; [and]

                                                3
Case: 7:08-cr-00029-KKC-EBA Doc #: 147 Filed: 02/11/21 Page: 4 of 6 - Page ID#: 443




        (3) the kinds of sentences available;

 18 U.S.C. § 3553(a)(1)-(3).

        The § 3553(a) factors also include the “kinds of sentence and the sentencing range”

 established in the guidelines; “any pertinent policy statement” issued by the Sentencing

 Commission; “the need to avoid unwarranted sentence disparities among defendants with

 similar records who have been found guilty of similar conduct;” and “the need to provide

 restitution to any victims of the offense.” § 3553(a)(4)-(7).

        This Court has reconsidered these factors for the purposes of this motion. The nature

 and circumstances of Herald’s crimes are serious and violent—Herald is convicted of using,

 carrying, and brandishing a firearm in relation to a drug trafficking crime. Herald and his

 co-defendant, Vernon Todd Griffie, engaged in a scheme under which they perpetrated

 multiple robberies to obtain controlled substances, money, and other valuables for personal

 use and distribution. (DE 73 ¶ 3.) During the commission of one robbery, Herald held a

 pistol to the victim while removing cash and controlled substances from the victim’s pockets.

 (DE 73 ¶ 3.) While committing another robbery, Herald and Griffie, impersonating law

 enforcement officers, forcibly entered the victim’s residence, and Griffie brandished a firearm

 at the victim. (DE 73 ¶ 3.) Herald and Griffie then robbed the victim of controlled substances

 and cash. (DE 73 ¶ 3.) While not extensive, Herald had a criminal history prior to the instant

 offenses that included convictions for the fraudulent use of a debit card and the failure to pay

 for mandatory garbage service. (PSR ¶¶ 77-78.) Further, while incarcerated, Herald has

 received multiple disciplinary infractions, including destruction of evidence, possession of a

 dangerous weapon, conducting an unauthorized business, possession of gambling tickets, and drug

 use. (DE 146-3 at 1-2.) Based upon the record before it, the Court cannot find that Herald

 would not pose a danger to the safety of the community if he were to be released. The relation

                                                 4
Case: 7:08-cr-00029-KKC-EBA Doc #: 147 Filed: 02/11/21 Page: 5 of 6 - Page ID#: 444




 of his offenses to drug trafficking alone suggests that he poses a continued danger to the

 safety of the community. See United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010)

 (“[D]rug trafficking is a serious offense that, in itself, poses a danger to the community.”).

        The minimum sentence for the offenses committed, as established under the

 sentencing guidelines, was 384 months of imprisonment (see DE 73 ¶ 4), but Herald was only

 sentenced to 192 months (DE 76 at 2). Therefore, Herald was sentenced below the sentencing

 guideline range, and a year and a half of his sentence remains to be served. Herald’s sentence

 is also comparable to that of his co-defendant, as Griffie was sentenced to 180 months of

 imprisonment. United States v. Griffie, Criminal Action No. 7:08-29-KKC-EBA-1, DE 101 at

 2. Considering the need for Herald’s prison term to deter future criminal conduct, promote

 respect for the law, provide just punishment, and avoid sentencing disparities, release is

 simply not appropriate.

        As to Herald’s assertion that the prison is not taking adequate measures to protect

 prisoners from infection from COVID-19, this may be viewed as a request for release based

 upon the Eighth Amendment’s prohibition against cruel and unusual punishment. Such a

 claim is not proper on a motion for compassionate release. Instead, a request for release on

 constitutional grounds is properly brought as a claim for habeas relief under 28 U.S.C. § 2241

 because such claim “challenge[s] the fact or extent of [the defendant’s] confinement by

 seeking release from custody.” Wilson v. Williams, 961 F.3d 829, 837 (6th Cir. 2020).

        Finally, the Court will deny Herald’s motion for appointment of counsel. There is no

 constitutional right to counsel in proceedings filed under 18 U.S.C. § 3582. United States v.

 Walker, Criminal Action No. 6:06-111-DCR, 2019 WL 3240020, at *4 (E.D. Ky. July 18, 2019)

 (citing United States v. Bruner, No. 5:14-cr-05-KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar.

 21, 2017)).   The decision to appoint counsel falls within the Court’s discretion, but

 appointment of counsel is unnecessary where the issues raised in a § 3582 motion “are

                                                5
Case: 7:08-cr-00029-KKC-EBA Doc #: 147 Filed: 02/11/21 Page: 6 of 6 - Page ID#: 445




 straightforward and resolvable upon review of the record.” United States v. Clark, Criminal

 Action No. 6:07-013-DCR, 2019 WL 7161209, at *2 (E.D. Ky. Feb. 14, 2019). The Court finds

 that denial of Herald’s § 3582 motion is appropriate; therefore, there is no reason to appoint

 him counsel.

                                                III.

        Accordingly, in consideration of the § 3553(a) factors and for the reasons stated in this

 opinion, it is not appropriate to order Herald’s release at this time. The Court HEREBY

 ORDERS that Defendant Tony Ray Herald’s motion for compassionate release and motion to

 appoint counsel (DE 144) are DENIED.

        Dated February 11, 2021




                                                6
